 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 1 of 20


              IN THE UNITED STATES BANKRUPTCY COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                                )
IN RE:                          )
                                )
Linda M. Thunberg,              )    CASE NUMBER: 19-31049
                                )          CHAPTER 13
DEBTOR,                         )
                                )
                                )
A. Cotton Wright,               )
Trustee for Linda M. Thunberg   )
                                )
                    PLAINTIFF, )
                                )
VERSUS                          )      ADVERSARY CASE NUMBER
                                )            19-03055
Gary Brett Dobson               )
                                )
                    DEFENDANT. )
                                )

                                   ANSWER



     Now comes Defendant Gary Brett Dobson(“Defendant”}, by and
through counsel, answering Plaintiff and states as follows:

    (1)   The allegations of paragraph 1 of the Plaintiff’s

Complaint are admitted.

    (2) The allegations of paragraph number 2 of the

Plaintiff’s Complaint are admitted in that the petition does

list the Home and the boat on schedule A/B.

    (3) The allegations of paragraph number 3 of the

Plaintiff’s Complaint are admitted.

    (4) The allegations of paragraph number 4 of the

Plaintiff’s Complaint are admitted.


                                   - 1 -
 Case 19-03055   Doc 6    Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                            Document     Page 2 of 20


     (5)   Upon information and belief, the allegations of

paragraph number 5 of the Plaintiff’s Complaint are admitted.

     (6) The allegations of paragraph number 6 of the

Plaintiff’s Complaint are admitted.

     (7) The allegations of paragraph number 7 of the

Plaintiff’s Complaint are denied. The Property at issue in this

matter should be distributed via state court equitable

distribution and as such this Court does not have authority to

enter a final order as to the Plaintiff’s claims.1

     (8) The allegations of paragraph number 8 of the

Plaintiff’s Complaint are admitted in that venue is appropriate.

     (9) The allegations of paragraph number 9 of the

Plaintiff’s Complaint are admitted in that the Deed to the real

property does list the Debtor’s name.

     (10) The allegations of paragraph number 10 of the

Plaintiff’s Complaint are denied in that the Debtor used

deceitful and fraudulent means to obtain the title to the real

property in her sole name while she was married to the Defendant

and used separate property of the Defendant to do so. It was not

the intention of the parties for the home to be titled solely to

the Debtor.

     (11) The allegations of paragraph number 11 of the

Plaintiff’s Complaint are admitted.

                 1   Stern v. Marshall,   564 U.S. 462, (2011)

                                     - 2 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 3 of 20




    (12) The allegations of paragraph number 12 of the

Plaintiff’s Complaint are admitted.

    (13) The allegations of paragraph number 13 of the

Plaintiff’s Complaint are admitted.

    (14) The allegations of paragraph number 14 of the

Plaintiff’s Complaint are admitted.

    (15)   The allegations of paragraph number 15 are admitted

in that the Defendant initiated equitable distribution

proceedings against the Debtor in large part due to her

deceitful and fraudulent actions to attempt to wrongfully take

property from Defendant.

    (16)   The allegations of paragraph number 16 of the

Plaintiff’s Complaint are admitted. Defendant claims that both

the real property and boat at issue in this matter are his

separate property under North Carolina law.

     (17) The allegations of paragraph number 17 do not require
a response

    (18) The language of 28 USC 2201(a) speaks for itself.

    (19) The allegations of paragraph number 19 are admitted in

that the Defendant contends that both the real property and the

jointly titled boat are the separate property of the Defendant

under North Carolina law.

    (20) Section 502 of the Bankruptcy Code speaks for itself.

    (21) The holding of Beckhart, speaks for itself.

                                   - 3 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 4 of 20




    (22) The allegations of paragraph number 22 are admitted in

that the Debtor fraudulently and through deceptive means took

sole title of the real property without the knowledge of

Defendant. This in part, led eventually to the divorce of the

Debtor and Defendant and equitable distribution action that is

now on hold in state court.

    (23) The allegations of paragraph number 23 are admitted in

that the Debtor engaged in a number of deceitful and malicious

acts including acting behind the Defendant’s back to ensure

title to the real property was placed in her name.

    (24) The allegations of paragraph number 24 of the

Plaintiff’s Complaint are denied.

    (25) The allegations of paragraph number 25 of the

Plaintiff’s Complaint do not require a response.

    (26) The allegations of paragraph number 26 of the

Plaintiff’s Complaint are admitted in that section 363(h) of the

Bankruptcy Code speaks for itself. The rest of the allegations

are denied in that under North Carolina law, the real property

and boat are the separate property of the Defendant.

    (27) Section 363(j) of the Bankruptcy Code speaks for

itself.

    (28) The allegations of paragraph 28 of the Plaintiff’s

Complaint are denied in that the real property is the sole,


                                   - 4 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 5 of 20


separate property of the Defendant.


       (29) The allegations of paragraph 29 of Plaintiff’s

Complaint are admitted in that the Trustee does take the

place of the Debtor’s ownership interest. Defendant contends

that the Debtor has no ownership interest under North Carolina

law.

       (30) The allegations of paragraph 30 of Plaintiff’s

Complaint are denied in that the Debtor and estate have no

interest in the real property.

       (31) The allegations of paragraph 31 of Plaintiff’s

Complaint are denied in that the Defendant owns the only legal

and equitable interest in the home under North Carolina law.

       (32) The allegations of paragraph 32 of Plaintiff’s

Complaint is admitted in that there would be great injustice to

the Defendant if the real property is sold as he is the sole

legal owner of the home under North Carolina law.

       (33) The allegations of paragraph 33 of Plaintiff’s

Complaint are admitted. The Defendant uses the real property as

his primary and only residence, which was purchased through

separate funds he obtained prior to his marriage.

       (34) The allegations of paragraph 34 of Plaintiff’s

Complaint are denied.

       (35) The allegations of paragraph 35 of Plaintiff’s


                                   - 5 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 6 of 20


Complaint do not require a response.

    (36) Section 363(h) of the Bankruptcy Code speaks for

itself.

    (37) Section 363(j) of the Bankruptcy Code speak for

itself.

    (38) The allegations of paragraph 38 of Plaintiff’s

Complaint are admitted in that the title displayed both the

Debtor’s and Defendant’s names but Defendant contends that the

boat is his separate property under North Carolina law.

    (39) The allegations of paragraph 39 of Plaintiff’s

Complaint are admitted in that a Trustee does succeed in

ownership to property of a debtor, but Defendant contends that

Debtor has no legal interest in the property under North

Carolina law.

    (40) The allegations of paragraph 40 of Plaintiff’s

Complaint is admitted in that it is impractical to partition the

boat because the Debtor has no legal interest under North

Carolina law.

    (41) The allegations of paragraph 41 of Plaintiff’s

Complaint are admitted in that a sale free and clear of

Defendant’s interests would net a better profit for the estate,

but Defendant maintains the boat is his sole property.

    (42) The allegations of paragraph 42 of Plaintiff’s

Complaint are denied. The boat is the sole property of the

                                   - 6 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 7 of 20




Defendant. Selling the boat for Debtor’s nonexistent ownership

interest under North Carolina law would constitute a grave

injustice.

    (43) The allegations of paragraph 43 of Plaintiff’s

Complaint are admitted.

    (44) The allegations of paragraph 44 of Plaintiff’s

Complaint are denied.

By way of further answer, defense, and claim, Defendant states

as follows:

    (1) Prior to his marriage to the Debtor, Defendant was the

owner of Gary Dobson and Associates, LLC.

    (2) Through this company, Defendant developed and sold

intellectual property to USC Consulting Group on September 29,

2011 for $300,000.00. This was completely the result of

Defendant’s work and development.

    (3) In August of 2012, Defendant purchased the Sea Ray 280

and paid cash for the boat with funds from his company account.

    (4) In January of 2013, Debtor insisted that the Defendant

add her name to the boat registration card in case she was

operating the boat in his absence. At this point, the Defendant

had no reason to distrust the Debtor as they were nearing

marriage, so he agreed to do so.

    (5) On March 22, 2013, the Debtor and Defendant were


                                   - 7 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 8 of 20


married.

    (6) In the first half of 2015, the Debtor and Defendant

initiated the process to purchase the real property at issue in

this matter.

    (7) A Five Thousand ($5,000.00) check was written from the

Defendant’s business account containing the Defendant’s separate

funds and paid into escrow to the benefit of the sellers of the

real property.

    (8) The closing of the home was set for the first week of

July, 2015 when Defendant was set to return from a business

trip.

    (9) Without the knowledge of the Defendant, the Debtor

coordinated to have the closing moved to June 25, a day she knew

Defendant would not be present. She further reported to the

closing attorney’s office that the title would be in her name

alone.

    (10) The closing occurred on June 25, 2015, where Debtor

obtained the real property in her sole name while the Defendant

was in Pennsylvania. The funds used for the closing were from

the business account holding the separate funds the Defendant

earned before being married. The Debtor, without the Defendant’s

knowledge wrote two checks from the Defendant’s business account

to herself personally. The checks were for $299,000.00 and

$1,000.00 respectively. She then used this money for the home

                                   - 8 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                           Document     Page 9 of 20




purchase to make it appear as if she was purchasing the funds

with her own money (see checks attached as Exhibit 1).

    (11) When Defendant returned to North Carolina, he learned

that the closing occurred without him and he confronted the

Debtor about what she did. This began the rapid decline of the

relationship that eventually led to the divorce.

    (12) After the move to Wilmington, Defendant had a heavy

work travel schedule and relied on the Debtor to ensure the

business expenses were paid. His travel required him to be away

from the home for the majority of each week.

    (13) In January of 2016, Defendant noticed that all of

his credit cards were maxed out, even though the records

showed that all of Defendant’s accounts receivables had been

paid.

    (14) In preparing his tax return for 2015, the Defendant

noticed that the business operating account was significantly

short of money and the credit cards were only receiving minimum

payments.

    (15) The Defendant confronted the Debtor about this, who in

return became abusive towards the Defendant. Due to the mess the

financial records were in and the Defendant’s heavy travel

schedule forced the Defendant to file for an extension to file

his tax returns that year.


                                   - 9 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 10 of 20


    (16) The Defendant was further delayed due to Hurricane

Matthew and eventually worked to get the records together in

January of 2017. This is where Defendant learned that the Debtor

intentionally opted out of paper statements so that it was

extremely difficult for the Defendant had to work hard to

discover the money she was stealing.

    (17) In June of 2016, the credit cards were maxed out. This

led the Defendant to discover that the money in the business

accounts was nearly gone, although records confirmed that all of

his clients were paying their invoices to him.

    (18) Defendant then learned that the Debtor was taking

money out of the account to pay her own personal and separate

expenses and bills.

    (19) After this confrontation, the Defendant changed all of

the passwords and cut off her online access to the business

account. The Debtor became physically abusive, and left the home

in a hurry taking with her his company checkbook. She went

directly to his bank and cashed a check which she signed

withdrawing $5,000.00 from the account.

    (20) Defendant went to see the bank manager, got copies of

the cashed check and threatened to file charges of theft if

Debtor did not return the money. After about four days Debtor

provided to deposit slips totaling $5000 claiming she had

returned the money and the matter was dropped. The bank manager

                                   - 10 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 11 of 20


made notes to this effect.

    (21) It was only later that it was realized that the Debtor

had engaged in a masterful system of transferring, withdrawing,

and depositing funds into multiple accounts, that it took a

significant amount of time for me to track the and piece

together the transactions the Debtor had completed.             So not only

had she paid the $5000 back with money she had stolen from the

company account, she had stolen more than the $5000.

    (22) The Defendant removed all access the Debtor had to the

account, but he was too late to stop the $5,000.00 check from

being cashed.

    (23) In March 2017 the Debtor took advantage of the

Defendant’s medical condition and medication he was taking to

have him hospitalized against his will. While he was

hospitalized, she cleaned out both his company and personal bank

accounts by transferring money between accounts, Paying her

company and personal bills and using the remaining balances of

the Defendant’s credit cards to pay legal fees to file for

divorce and restraining order.

    (24) The Debtor claimed that she was abused by the

Defendant and had him hospitalized for alleged drug abuse and

suicide threats. The Debtor was drug tested and no illegal or

non-prescription drugs were found in his system. He was then

transported to a psychiatric ward for observation.

                                   - 11 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 12 of 20




     (25) While he was in observation, Defendant was served with
a summons for divorce and a restraining order.

    (26) Two days later, the Defendant was released. He was

allowed to retrieve some of his belongings that were placed in

the driveway by the Debtor. He went to withdraw money from the

ATM and learned all accounts were emptied and ended up having to

secure a hotel room using accrued points; otherwise he would

have been homeless.

    (27) The next day, Defendant met with the Bank manager at

his local branch to discuss the transactions executed by the

Debtor. After this discussion Linda was removed as a signer from

both of Gary’s bank accounts and Gary was assured that there was

no way she could remove the funds.

    (28) Within a couple of days Linda withdrew $1200 by

cashing 2 checks at a different Branch. BB&T initiated Fraud

Charges against Linda. Linda provided Deposit slips to show she

had put the money back.

    (29) Within the next month, the state court family law

attorney for the Debtor withdrew all legal proceedings including

the restraining order that was initiated on behalf of the

Debtor.

    (30) During the time that the Defendant was in the hospital

and was out of the home, the Debtor destroyed Defendant’s

business and tax records and destroyed his computer and backup

                                   - 12 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 13 of 20


hard drives. The records the Defendant does have make it clear

that the Debtor did take money from Defendant’s business

accounts to pay her separate business expenses.

       (31) The Debtor initiated a proceeding for absolute divorce

and Defendant filed to initiate equitable distribution

proceedings. Debtor eventually filed for Chapter 7 protection in

a bad faith attempt to have the Bankruptcy Court decide that the

separate property of the Defendant belonged to her as she

learned that the law in North Carolina would declare the home

and boat as belonging to the Defendant. The Debtor intentionally

worked to delay proceedings, even feigning an attempt to settle

with the Defendant.

       (32) Prior to filing for divorce, the Debtor had friends

assist her with packing up the belongings and furniture that she

claimed. After confirming that she had what she was taking, she

and her friends loaded the items on a moving truck and left the

home; claiming she would not return.

       (33) On that same day, the Defendant met a friend for lunch

and suffered a heart attack and was hospitalized. When he was

released and returned home, he learned that the Debtor returned

and took everything from the home; even items that she claimed

she was leaving to the Defendant. She even caused significant

damage to the walls and other areas of the home during her move

out.

                                   - 13 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 14 of 20




    (34) The Debtor then took actions to lock the Defendant out

of the home security system before he had a chance to secure it,

turned off the utilities and closed the personal bank account.

    (35) The Debtor has continued to engage in harassing and

malicious behavior such as stealing mail from the mailbox when

she is in town; locking the debtor out of utilities accounts

making it difficult to maintain the utilities for the home; and

continuing to contact the Debtor directly and send threatening

messages, although she was told to only contact his attorney.

    (36) The Defendant contends and is supported by North

Carolina law, specifically N.C.G.S. § 50-20(b)(2), that the Real

Property and Boat at issue in this case are his separate

property and are not property of the estate pursuant to 11 USC §

541(d).

    (37) Contemporaneous with the filing of this answer,

Defendant is filing a Third-Party Complaint against the Debtor

in this matter seeking the non-dischargeability of his claims as

well as other claims.


                         MOTION TO STAY PROCEEDINGS

    (38) All previous paragraphs are hereby incorporated by

reference and re-alleged as if fully set forth herein.

    (39) Prior to the filing of the base bankruptcy case by the

Debtor, the Defendant and Debtor were engaged in a State Court

                                   - 14 -
    Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                             Document     Page 15 of 20


Equitable Distribution Suit.

       (40) Federal law recognizes that matters of Equitable

Distribution should be heard only by the State Courts and not

the Federal Courts.2

       (41) Under North Carolina law, the Debtor does not have any

equitable ownership interest in the real Property or the Boat

for the Trustee’s strong-arm powers to take possession of.

       (42) This matter should be stayed until the completion of

the state court Equitable Distribution matter and then brought

back to this court for final review. The grounds to lift the

stay pursuant to 11 USC 523(d) have been met.

                                  MOTION TO DISMISS

       (43) All previous paragraphs are hereby incorporated by

reference and re-alleged as if fully set forth herein.

       (44) Prior to the filing of the base bankruptcy case by the

Debtor, the Defendant and Debtor were engaged in a State Court

Equitable Distribution Suit.

       (45) Under North Carolina law, the Debtor has the only

equitable and true ownership interest in both the Boat and the

Real Property at issue in this matter.

       (46) NCGS § 50-20(b)(2) states

             “"Separate property" means all real and personal
             property acquired by a spouse before marriage or
             acquired by a spouse by devise, descent, or gift
2   Perlow v. Perlow, 128 B.R. 412, (1991) citing In re McDonald, 755 F.2d 715
                             at 719, (9th Cir. 1985)

                                      - 15 -
Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                         Document     Page 16 of 20


         during the course of the marriage. However, property
         acquired by gift from the other spouse during the
         course of the marriage shall be considered separate
         property only if such an intention is stated in the
         conveyance. Property acquired in exchange for separate
         property shall remain separate property regardless of
         whether the title is in the name of the husband or
         wife or both and shall not be considered to be marital
         property unless a contrary intention is expressly
         stated in the conveyance. The increase in value of
         separate property and the income derived from separate
         property shall be considered separate property. All
         professional licenses and business licenses which
         would terminate on transfer shall be considered
         separate property”

   (47) The Boat was owned by Debtor prior to the marriage

   between the parties. While the title was changed to later

   add the Debtor, but no specific intention was mentioned in

   the conveyance to defeat the fact that the boat remains

   Defendant’s separate property.

   (48) The Real Property was purchased using funds that

   belonged solely as the separate property of the Defendant.

   It has been alleged that the Debtor acted in bad faith and

   with malicious intent to put the property into her name

   alone. Nothing in any conveyance documents indicates that

   the Defendant intended for the funds used towards the

   purchase of the home to be treated as marital property or

   the Debtor’s sole property; especially since the Debtor

   took the money without the Defendant’s knowledge.

   (49) This is a matter that arises under state law and

   should be decided by state court as to if the Boat and Real

                                  - 16 -
Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                         Document     Page 17 of 20




   property are the martial property of the Debtor and

   Defendant, or the separate property of the Defendant and as

   such this court lacks Subject Matter jurisdiction pursuant

   to Federal Rule of Civil procedure 12(b)(1) as made

   applicable to this matter by Federal Rule of Bankruptcy

   procedure 7012.

   (50) The Defendant does not consent to the Bankruptcy Court

   entering a Final Judgment in this matter until the

   equitable distribution rights between the Debtor and

   Defendant are established.

   (51) Therefore, based on the Court’s lack of subject matter

   jurisdiction unless the State Court deems that the Boat and

   Real Property are the marital property of the Debtor, the

   Court lacks the ability to hear this matter pursuant to

   FRCP Rule 12(b)(1).

                                COUNTERCLAIM
                          CLAIM AGAINST THE ESTATE

   (52) All previous paragraphs are hereby incorporated by

   reference and re-alleged as if fully set forth herein.

   (51) Pursuant to 11 USC 544, the Trustee stands as a lien

   creditor or bona fide purchaser of property of the estate.

   (52) This requires that the Trustee take this position

   without knowledge of any claim to property of the estate.

   (53) When the case was filed, the Debtor and Defendant were

                                  - 17 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 18 of 20


    engaged in an Equitable Distribution suit to determine the

    split of all property they held.

    (54) The Trustee was placed on notice of the claims of the

    Debtor and Defendant and the Defendant’s claim that the

    Real Property and Boat were his separate property; a

    contention that is supported by the plain language of North

    Carolina law.

    (55) If the Trustee is permitted to sell the Boat and Real

    Property, the Defendant is entitled to a priority claim on

    the value of the property that would constitute what the

    state court would deem to be his separate property not

    reachable by the Bankruptcy Estate.

    (56) Pursuant to 11 USC 541(d), the Boat and Real Property,

    clearly being separate property of the Defendant, are not

    property of the estate for the Trustee’s strong-arm powers

    to reach.

    (57) Therefore, the Defendant is entitled to a judgment

    against the Estate in the amount equal to the value of his

    separate property, if the Boat and Real property are

    permitted to be sold by the Estate.

    Wherefore the Defendant, having responded to each and

every paragraph and subparagraph of the Plaintiff’s Complaint,

the Defendant respectfully prays the Court as follows:

    (1) The Court find in favor of the Defendant, and stay this

                                   - 18 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 19 of 20


    action until the Equitable Distribution matter is decided

    by the State Court;

    (2) That the Court dismiss this action to the extent the

    Trustee desires to sell the separate property of the

    Defendant;

    (3) That pursuant to Defendant’s counterclaim, that the

    Court award the Defendant a judgment against the Estate and

    a priority claim against the Estate, in the amount equal to

    the value of his separate property if such property is

    allowed to be sold by the Trustee;

    (4) The costs of this action be taxed to the Plaintiff.

    (3) For such other and further relief as the Court deems

    just and proper.

    This the 27th day of September, 2019

/S/ Kenneth Love____________
Kenneth Love
Karrenstein and Love, PLLC
10590 Independence Pointe Pkwy
Suite 200
Matthews, NC 28105
704-364-6464
704-364-6466




                                   - 19 -
 Case 19-03055   Doc 6   Filed 09/27/19 Entered 09/27/19 17:56:06   Desc Main
                          Document     Page 20 of 20


                         CERTIFICATE OF SERVICE


    I, Kenneth Love, attorney for the Defendant

hereby certify that on September 27, 2019, I served a copy

of the Defendants’ Answer on all parties in interest by

depositing a copy thereof in a Post office or Official

Depository under the exclusive care and custody of the United

States Post Office properly addressed and with adequate postage

thereon to said parties as follows:

Anna S. Gorman
Attorney for Trustee
Grier Wright Martinez PA
101 N. Tryon St, Ste 1240
Charlotte, NC 28246

A. Cotten Wright
Trustee
Grier Wright Martinez PA
101 N. Tryon St, Ste 1240
Charlotte, NC 28246

Kimberly Sheek
Attorney for Debtor
The Law Office of Kimberly A. Sheek
1931 J N Pease Pl, Suite 202
P.O. Box 480740
Charlotte, NC 28269

Linda Thunberg
16870 Hugh Torance Pkwy
Huntersville, NC 28078




    This the 27th day of September, 2019.

S/Kenneth Love________________________
Kenneth Love

                                   - 20 -
